ALDRICH, Circuit Judge
ON PETITION FOR REHEARING
Appellant, by petition for rehearing, seeks to show that the government taxing authorities have construed and applied the act differently from this court’s interpretation. The petition must be denied, as the assertion, if true, is of no present moment. Legally, the statute means what we, not what the taxing authorities, determine.
So far as de facto, as distinguished from de jure discrimination is concerned, if the taxing authorities have misunderstood the act in the past, we cannot assume that they will continue to misapply it. Even as to the past, discrimination against petitioner may now be rectified by deficiency assessments on its competitors who were improp*565erly overlooked. However, if for some reason this should fail to occur, the thrust of the complaint was -not to compel collection from appellant’s competitors, but to declare the statute void and permit appellant to escape assessment itself. It should be obvious that it is not entitled to such relief.
The petition for rehearing will be denied.